       Case 4:18-cv-00483 Document 94 Filed on 08/08/19 in TXSD Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

HARVEST NATURAL RESOURCES,                        §
INC., and HNR ENERGIA B.V.                        §
                                                  §
           Plaintiffs                             §
v.                                                §      CIVIL ACTION: 4:18-cv-00483
                                                  §
JUAN JOSÉ MENDOZA GARCIA, et al.,                 §
                                                  §
           Defendants.                            §
                                                  §



                                 NOTICE OF APPEARANCE

           PLEASE TAKE NOTICE that Shaun Clarke of the law firm of Smyser Kaplan &

Veselka, L.L.P., 700 Louisiana Street, Suite 2300, Houston, Texas 77002, Telephone (713) 221-

2300, hereby enters an appearance on behalf of Plaintiffs Harvest Natural Resources, Inc. and

HNR Energia B.V. Mr. Clarke is a member in good standing of the State Bar of Texas and is

admitted to practice in the U.S. District Court for the Southern District of Texas. Plaintiffs

request that all communications and other documents filed in the above-captioned proceedings

be served upon Mr. Clarke, as well as Plaintiffs’ other counsel of record.




883720.1
       Case 4:18-cv-00483 Document 94 Filed on 08/08/19 in TXSD Page 2 of 2



Dated: August 8, 2019                    Respectfully Submitted,

                                         SMYSER KAPLAN & VESELKA, L.L.P.

                                         By: /s/ Alex Wolf
                                         Craig Smyser (Fed. Bar No. 848)
                                         Attorney-in-Charge
                                         Shaun Clarke (Fed. Bar No. 920661)
                                         Dane Ball (Fed. Bar No. 784400)
                                         Ty Doyle (Fed. Bar No. 1373873)
                                         Alexander M. Wolf (Fed. Bar No. 2470631)
                                         700 Louisiana, Suite 2300
                                         Houston, Texas 77002
                                         (713) 221-2300 (phone)
                                         (713) 221-2320 (fax)
                                         csmyser@skv.com
                                         sclarke@skv.com
                                         dball@skv.com
                                         tydoyle@skv.com
                                         awolf@skv.com

                                         ATTORNEYS FOR PLAINTIFFS
                                         HARVEST NATURAL RESOURCES, INC.
                                         AND HNR ENERGIA B.V.




                             CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in
compliance with Local Rule 5.1. As such, this document was served on all counsel of record
who have consented to electronic service on this 8th day of August, 2019.

                                         /s/ Alex Wolf
                                         Alex Wolf




                                            2
883720.1
